IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1069
                               Filed March 8, 2017


CYRUS F. SARVESTANEY,
    Plaintiff-Appellant,

vs.

THOMAS TALLMAN and AMY TALLMAN,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel,

Judge.



      Plaintiff appeals the district court decision denying his request to set aside

a settlement agreement in his tort action against defendants. AFFIRMED.




      Cyrus F. Sarvestaney, Davenport, appellant pro se.

      Kelly W. Otto, West Des Moines, for appellees.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                       2


PER CURIAM.

      Cyrus Sarvestaney appeals the district court decision denying his request

to set aside a settlement agreement in his tort action against defendants. We

find Sarvestaney has not raised adequate grounds to support his position, and

we note he agreed, on the record, to the terms of the settlement. We affirm the

decision of the district court denying Sarvestaney’s motion to set aside the

settlement agreement.

      I.     Background Facts & Proceedings

      Sarvestaney was involved in a motor vehicle accident with a vehicle driven

by Amy Tallman. On July 15, 2015, Sarvestaney filed a tort action against Amy

and Thomas Tallman alleging the accident was caused by Amy’s negligence.

The Tallmans denied liability and raised an affirmative defense alleging

Sarvestaney was at fault.

      On April 7, 2016, Sarvestaney’s counsel, Jenna Green, filed a motion to

withdraw, stating there had been a breakdown of the attorney-client relationship

and asking for a continuance. Sarvestaney resisted the motion, pointing out the

matter had been pending for several months and stating he did not want to

further delay resolution of the case. The motion to withdraw was denied because

it did not comport with a local rule. Green filed a revised motion to withdraw on

April 12, 2016.

      Prior to the ruling on the revised motion, the parties had a settlement

conference on April 15, 2016, with Green representing Sarvestaney. The parties

entered into a settlement agreement in which Sarvestaney would be paid $6500

and he would sign a release of his claims against the Tallmans. The following
                                          3


statements were made on the record before the court to memorialize the

settlement agreement:

              THE COURT:        Okay.      Have I accurately recited the
       settlement to everyone’s satisfaction?
              DEFENDANTS’ COUNSEL: Yes, your Honor.
              SARVESTANEY: Yes, your Honor.
              THE COURT: Okay.
              PLAINTIFF’S COUNSEL: Yes, your Honor.
              THE COURT: Okay. Very good. Thank you. I consider this
       matter concluded. Thank you everybody for your time today. And I
       assume, of course, the customary release and dismissal with
       prejudice will be exchanged between counsel.

       On May 8, 2016, Sarvestaney gave notice that Green’s services were no

longer needed. The court granted Green’s motion to withdraw from representing

Sarvestaney; thereafter he proceeded pro se.

       Sarvestaney filed a motion on May 9, 2016, seeking to set aside the

settlement agreement. He claimed Green did not represent his interests at the

settlement conference, the settlement amount was “paltry” and did not cover his

medical expenses from the motor vehicle accident, and the district court

pressured him to accept the settlement agreement.           Defendants resisted the

motion to set aside the settlement agreement and asked the court to enforce the

agreement.

       After a hearing, the district court entered an order on May 23, 2016,

denying the motion to set aside the settlement agreement. The court found,

“There was no mistake of law or fact mutual to both parties, nor even unilateral to

the plaintiff, that vitiates that settlement; and, no action on the part of plaintiff’s

counsel, Jenna Green, prior to or at the settlement conference vitiates that
                                        4


settlement.”   The court granted defendants’ motion to enforce the settlement

agreement.

      Sarvestaney filed a motion to reconsider on May 24, 2016. The court

denied the motion, finding “no reason to deviate from the Court’s prior ruling

enforcing the settlement.” The court also found no credible evidence the district

court “took any action to coerce a settlement or in any manner acted

inappropriately.” The court noted Sarvestaney acknowledged his consent to the

terms of the settlement agreement on the record.         The court also denied

Sarvestaney’s second motion to reconsider, which raised the same issues

previously denied by the court. Sarvestaney now appeals.

      II.      Standard of Review

      On issues concerning the enforcement of settlement agreements, we

review for the correction of errors at law. Strong v. Rothamel, 523 N.W.2d 597,

600 (Iowa Ct. App. 1994).     We consider whether the district court’s factual

findings are supported by substantial evidence. Id.

      III.     Discussion

      “The district court has authority to enforce settlement agreements made in

a pending case.” Gilbride v. Trunnelle, 620 N.W.2d 244, 249 (Iowa 2000). A

settlement agreement is like a contract. Phipps v. Winneshiek Cty., 593 N.W.2d

143, 146 (Iowa 1999). In this regard, similar to a contract, the agreement may be

set aside on the grounds of fraud, misrepresentation, or concealment. Id. In

order to set aside a settlement agreement, “a mistake must be mutual, material,

and concerned with a present or past fact.” Wright v. Scott, 410 N.W.2d 247,

249 (Iowa 1987) (citation omitted). “Voluntary settlements will not be disturbed
                                         5

for ordinary mistakes of law.” Id. Our supreme court has stated, “The typical

settlement resolves uncertain claims and defenses, and the settlement obviates

the necessity of further legal proceedings between the settling parties. We have

long held that voluntary settlements of legal disputes should be encouraged, with

the terms of settlements not inordinately scrutinized.” Id.

       Sarvestaney claims the settlement agreement should be set aside

because Green did not adequately represent his interests at the settlement

conference, he did not receive enough money in the settlement, and the district

court was biased against him. Sarvestaney has not claimed there was fraud,

misrepresentation, or concealment, or that there was a mutual mistake of fact or

law. We determine Sarvestaney has not raised adequate grounds to support

setting aside the settlement agreement.       Furthermore, we note Sarvestaney

agreed, on the record, to the terms of the settlement.

       We affirm the decision of the district court denying Sarvestaney’s motion

to set aside the settlement agreement.

       AFFIRMED.